12‐5095‐cr 
        USA v. Maldonado 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 28th day of March, two thousand 
        fourteen. 
                                         
        PRESENT:  RALPH K. WINTER, 
                     RICHARD C. WESLEY, 
                     SUSAN L. CARNEY, 
                                               Circuit Judges. 
                                                
        ______________________ 
         
        UNITED STATES OF AMERICA,  
         
                                  Appellee, 
         
                     ‐v.‐                                   No. 12‐5095‐cr 
         
        ANTONIO GUERRERO AKA Tony,  
        OMAR FLORES, JOHNNY CEDENO,  
         
                                  Defendants, 
         
         


                                                             1
 EDWIN MALDONADO, 
        
                       Defendant‐Appellant.   
 ______________________ 
  
 FOR APPELLANT:        JANE FISHER‐BYRIALSEN, Fisher, Byrialsen & Kreizer
                       PLLC, New York, NY. 
  
  FOR APPELLEE:        LAURIE A. KORENBAUM, Jennifer G. Rodgers,
                          AUSA for Preet Bharara, U.S. Attorney for the Southern
                          District of New York, New York, NY.  
 
      Appeal from the United States District Court for the Southern District of 

New York (Robert W. Sweet, Judge). 

      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

      Defendant‐Appellant Edwin Maldonado appeals from a judgment of 

conviction and sentence entered on December 14, 2012, in the United States 

District Court for the Southern District of New York (Robert W. Sweet, Judge) 

following a jury trial.  The jury convicted Maldonado of the intentional murder 

of Leonard Overman committed with the use of a firearm, conspiracy to commit 

the murder‐for‐hire of Genero Rodriguez, which resulted in the death of Carmen 

Diaz, and other crimes related to Diaz’s murder.  On appeal, Maldonado argues 

that the government impermissibly vouched for one of its witnesses on rebuttal, 

thus depriving him of a fair trial.  He also argues that the district court erred 


                                          2
under the standards set forth in Miller v. Alabama, in sentencing him to life 

imprisonment, as he was a minor at the time he committed the murders.  132 S. 

Ct. 2455 (2012).  We assume the parties’ familiarity with the underlying facts, the 

procedural history, and the issues for review.1   

       As this Court has repeatedly stated, “‘[t]he government has broad latitude 

in the inferences it may reasonably suggest to the jury during summation.’” 

United States v. Zackson, 12 F.3d 1178, 1183 (2d Cir. 1993) (quoting United States v. 

Casamento, 887 F.2d 1141, 1189 (2d Cir. 1989)).  Accordingly, a defendant 

asserting that a prosecutor’s remarks warrant a new trial “face[s] a heavy 

burden, because the misconduct alleged must be so severe and significant as to 

result in the denial of [his] right[ ] to a fair trial.”  United States v. Locascio, 6 F.3d 

924, 945 (2d Cir. 1993).  In evaluating whether a defendant has met this heavy 

burden, the Court considers three factors: “(1) the severity of the misconduct; (2) 

the measures adopted to cure it; and (3) the certainty of conviction in the absence 

of the misconduct.”  United States v. Ferguson, 653 F.3d 260, 284 (2d Cir. 2011) 

(internal quotation marks omitted); accord United States v. Spinelli, 551 F.3d 159, 

170 (2d Cir. 2009).  A defendant is entitled to relief only if he can show “that the 


1
 We review conclusions of law de novo.  In re Terrorist Bombings of U.S. Embassies 
in East Africa, 552 F.3d 93, 135 (2d Cir. 2008).


                                              3
comment, when viewed against the entire argument to the jury, and in the 

context of the entire trial, was so severe and significant as to have substantially 

prejudiced him.”  United States v. Farhane, 634 F.3d 127, 167 (2d Cir. 2011) 

(internal quotation marks and citations omitted).   

      Here, Maldonado argues that the prosecution’s statements were 

misconduct and that the government was impermissibly “vouching” for 

witnesses.  But, under Spinelli, the government’s statements, even if considered  

misconduct, were harmless when tempered by the district court’s explicit and 

multiple jury instructions to correct the error, and when viewed in light of the 

overwhelming evidence against Maldonado.    

      With respect to Maldonado’s sentencing challenge, we review sentences 

under an abuse of discretion standard for procedural and substantive 

reasonableness.  United States v. Cavera, 550 F.3d 180, 189 (2d Cir. 2008) (en banc).  

Though mandatory life imprisonment sentences for minors are unconstitutional, 

there is no per se foreclosure of a life sentence without the possibility of parole for 

a juvenile convicted of murder.  See Miller, 132 S. Ct. at 2469.  The district court 

properly considered all of the Miller factors; Maldonado’s repeated history of 

violent aggression after the age of majority, including a murder and attempted 




                                           4
murder; and other mitigating factors under 18 U.S.C. § 3553(a) in sentencing 

Maldonado.  

      We have considered all of Defendant‐Appellant’s remaining arguments 

and find them to be without merit.  For the reasons stated above, the judgment of 

the district court is AFFIRMED.  

                          
                                     FOR THE COURT: 
                                     Catherine O’Hagan Wolfe, Clerk 
 
                                                         




                                         5